Exhibit 10.6




EXHIBIT C




Security Agreement







Date:   

April 30, 2008




Debtor:  

Ariel Way, Inc., a Florida corporation, and its wholly-owned subsidiary, Lime
Truck Acquisition Corporation, a Delaware corporation (collectively, the
“Debtor”)




Debtor's Mailing Address:  

8000 Towers Crescent Drive, Suite 1220

Vienna, VA 22182




Secured Party:

Melody Mayer, Heath Hill, and Charles Warren, acting through their attorney of
record, Tandy Jouret with Leggett & Clemons, PLLC, as their representative
(collectively referred to as the “Secured Party”)




Secured Party’s Mailing

  

Address:   

Through their attorney of record:

Tandy Jouret

 

Leggett & Clemons, PLLC

2745 Dallas North Parkway, Suite 310

Dallas, Texas 75093

Collateral:  

The vehicles identified as follows:




VIN – JALB4B16X67020198 2006 Isuzu  

VIN – JALB4B16X67014742 2006 Isuzu

VIN – JALB4B16767020191 2006  Isuzu  

VIN – JALB4B16267014704 2006  Isuzu  

VIN – 4GTJ7C126VJ600023 1997  Isuzu

VIN – JALB4B16X67014739 2006 Isuzu

Certain assets of Lime Truck Acquisition Corporation, a Delaware corporation and
a wholly-owned subsidiary of Debtor as listed in Exhibit A attached hereto “List
of Assets.”




Obligation:  The obligation includes (i) those certain One Year Promissory Notes
in the aggregate principal amount of Six Hundred Forty Thousand Dollars and
no/100 ($640,000) (the “One Year Promissory Notes”), and (ii) those certain
Acquisition Promissory Notes in the aggregate principal amount of Seven Hundred
Ninety Two Thousand Five Hundred and no/100 dollars ($792,500) (the “Acquisition
Promissory Notes”) issued to the Secured Party by the Debtor (collectively, the
“Notes”) on April 30, 2008, plus all costs incurred by Secured Party to enforce
this Security Agreement and to maintain, preserve, collect and realize upon the
Collateral upon the occurrence of an Event of Default as defined herein.





1







--------------------------------------------------------------------------------




Priority of Security Interest:  Debtor acknowledges and agrees that the
Obligation shall be secured by a first priority security interest as evidenced
by this Security Agreement, such security interest being subordinate only to
Isuzu Finance Corporation or any other interest necessary to secure financing
and to those obligations properly secured prior to the date hereof.   




Debtor’s Representations Concerning Location of Collateral: Subject to the terms
of this Agreement, Debtor grants to Secured Party a security interest in the
Collateral and all its proceeds to secure payment and performance of Debtor’s
Obligation in this Security Agreement and all renewals and extensions thereof.




Debtor’s Covenants




1.

Protection of Collateral.  Debtor will defend the Collateral against all claims
and demands and will keep it free from all liens except those for taxes not yet
due and from all subordinate security interests.  The books and records
evidencing the Collateral will remain in Debtor’s possession or control at all
times, except as otherwise provided in this Agreement.




2.

Secured Party’s Costs.  Debtor will pay all expenses incurred by Secured Party
in enforcing this security interest or the Collateral upon an Event of Default,
expenses for which Debtor is liable include, but are not limited to, taxes,
assessments, reasonable attorney's fees, and other legal expenses.  These
expenses will bear interest from the dates of payments at the highest rate
allowed by law, and Debtor will pay Secured Party this interest on demand at a
time and place reasonably specified by Secured Party.  These expenses and
interest will be part of the Obligation and will be recoverable as such in all
respects.




3.

Additional Documents.  Upon the occurrence of an Event of Default, Debtor will
sign any papers that Secured Party considers necessary to obtain, maintain, and
perfect this security interest or to comply with any relevant law.




4.

Notice of Changes.  Debtor will immediately notify Secured Party of any material
change in the Collateral; change in Debtor’s names, address, or location; change
in any matter warranted or represented in this Agreement; change that may affect
this security interest; and any event of default.




5.

Disposition of Collateral.  Debtor may not dispose or transfer substantially all
of the assets of Debtor without prior written consent of the Secured Party and
without granting Secured Party a secured position against the transfer of assets
and/or the entity to which the assets are transferred.




6.  

Effect of Disposition.  If Secured Party’s consent to the disposition of any
Collateral gives rise to an account, chattel paper or instrument, Debtor shall
assign or indorse the same to Secured Party, unless Secured Party otherwise
waives such assignment or endorsement, in writing.




7.

Power of Attorney.  Debtor appoints Secured Party as Debtor’s attorney-in-fact
with full power in Debtor’s name and behalf to do every act which Debtor is
obligated to do or may be required to do hereunder; however, nothing in this
paragraph shall be construed to obligate Secured Party to take any action
hereunder.








2







--------------------------------------------------------------------------------

Rights and Remedies of Secured Party.  Generally, Secured Party may exercise the
following rights and remedies after Debtor defaults, as events of default are
set forth below:




1.

take control of Collateral and any proceeds of the Collateral, and communicating
directly with obligors under the Collateral;




2.

release any Collateral in Secured Party’s possession to any Debtor, temporarily
or otherwise; and/or




3.

demand, collect, convert, redeem, settle, compromise, receipt for, realize on,
adjust, sue for, and foreclose on the Collateral either in Secured Party’s or
Debtor’s names, as Secured Party desires.




Events of Default




Each of the following conditions is an event of default:




1.

an Event of Default occurs under the terms of the Acquisition Promissory Notes;




2.

an Event of Default occurs under the terms of the One Year Promissory Notes; or




3.

if any warranty, covenant, or representation made to Secured Party by or on
behalf of Debtor proves to have been false in any material respect when made.




Remedies of Secured Party on Default




During the existence of any event of default, Secured Party may exercise any
rights and remedies granted by the Texas Uniform Commercial Code or by this
Agreement, including the following:




1.

require Debtor to deliver to Secured Party all books and records relating to the
Collateral;




2.

require Debtor to assemble the Collateral and make it available to Secured Party
at a place reasonably convenient to both parties;




3.

take control of any the Collateral and any proceeds of the Collateral, and
communicating directly with obligors under the Collateral;




4.

direct any party in possession of any of the Collateral to release any and/or
all Collateral, and books and records relating to the Collateral, to Secured
Party; or




5.

apply any proceeds from disposition of the Collateral after default in the
manner specified in chapter 9 of the Texas Uniform Commercial Code, including
payment of Secured Party’s reasonable attorneys’ fees and court expenses; and




Termination of Security Interest; Release of Collateral.




1.

Upon the repayment and performance in full by the Debtor of all the Obligations,
the security interest of Secured Party shall terminate and all rights to the
Collateral shall revert to the Debtor.  Upon such repayment and performance by
the Debtor, Secured Party shall execute





3







--------------------------------------------------------------------------------

and deliver to the Debtor such documents as the Borrower shall reasonably
request to evidence the termination of Secured Party's security interest in the
Collateral.




General Provisions




1.

Parties Bound.  Secured Party’s rights under this Agreement shall inure to the
benefit of their successors and assigns.  Assignment of any part of the
Obligation and delivery by Secured Party of any part of the Collateral will
fully discharge Secured Party from responsibility for that part of the
Collateral.  If Debtor is more than one, all their representations, warranties,
obligations and agreements are joint and several.  Debtor’s obligations under
this Agreement shall bind Debtor’s' personal representatives, successors, and
assigns.




2.

Waiver.  Neither delay in exercise nor partial exercise of any of Secured
Party’s remedies or rights shall waive further exercise of those remedies or
rights.  Secured Party’s failure to exercise remedies or rights does not waive
subsequent exercise of those remedies or rights.  Secured Party’s waiver of any
default does not waive further default.  Secured Party’s waiver of any right in
this Agreement or of any default is binding only if it is in writing.  Secured
Party may remedy any default without waiving it.




3.

Modifications.  No provisions of this Agreement shall be modified or limited
except by written agreement.




4.

Severability.  The unenforceability of any provision of this Agreement will not
affect the enforceability or validity of any other provision.




5.

Applicable Law.  THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF TEXAS, AND EXCLUSIVE VENUE SHALL BE IN DALLAS
COUNTY, TEXAS. Unless otherwise defined herein, or unless this context otherwise
requires, all terms used herein which are defined in the Uniform Commercial Code
in effect in the State of Texas have the meanings therein stated.




6.

Presumption of Truth and Validity.  If the Collateral is sold after default,
recitals in the bill of sale or transfer will be prima facie evidence of their
truth, and all prerequisites to the sale specified by this Agreement and by the
Texas Uniform Commercial Code will be presumed satisfied.




7.

Singular and Plural.  When the context requires, singular nouns and pronouns
include the plural.




8

Assignment.  This Agreement shall inure to the benefit and be binding upon the
parties hereto and their respective successors and assigns.  This Agreement
shall not be assignable, in whole or in part, by the Debtor without the prior
written consent of Secured Party.  This Agreement may be assigned or
transferred, in whole or in part, by Secured Party upon written notice to the
Debtor.




9.

Cumulative Remedies.  Foreclosure of this security interest by suit does not
limit Secured Party’s remedies, including the right to sell the Collateral under
the terms of this Agreement.  All remedies of Secured Party may be exercised at
the same or different times, and no remedy shall be a defense to any other.
 Secured Party’s rights and remedies include all those granted by law or
otherwise, in addition to those specified in this Agreement.








4







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Ariel Way, Inc., Lime Truck Acquisition Corporation, Melody
Mayer, Heath Hill and Charles Warren have executed this Agreement as of the date
first written above.













SECURED PARTY:

 







MELODY MAYER







/s/ Melody Mayer







HEATH HILL







/s/ Heath Hill







CHARLES WARREN







/s/ Charles Warren







DEBTOR:




Lime Truck Acquisition Corporation, (a wholly

owned subsidiary of Ariel Way, Inc.)







By: /s/ Arne Duhem




DEBTOR:




Ariel Way, Inc.










By: /s/ Arne Dunhem














5







--------------------------------------------------------------------------------




EXHIBIT “A”





































































































































A-1









